        Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 1 of 29             FILED
                                                                          2020 Jun-25 PM 07:34
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION


EDWIN R. BANKS,                          )
                                         )
       Plaintiff,                        )
                                         )
                                         )
v.                                       )    Case No. 5:20-cv-0565-LCB
                                         )
ALEX AZAR,                               )    OPPOSED
                                         )
       Defendant.                        )
                                         )
                                         )




     EDWIN BANKS’ COMBINED REPLY IN SUPPORT OF MOTION FOR
             SUMMARY JUDGMENT AND OPPOSITION TO
       DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT
            Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 2 of 29




                                         TABLE OF CONTENTS

I. REPLY RE: NARRATIVE SUMMARY OF UNDISPUTED FACTS..............3
II. DISCUSSION ...................................................................................................4
   A. The “Record” ....................................................................................................4
   B. Collateral Estoppel May Be Based on a Later Issued Decision .......................6
   C. The Standard of Review ...................................................................................6
   D. Collateral Estoppel Applies ..............................................................................8
       1. The Issue at Stake is Identical to the One Involved in the Prior Proceeding 8
       2. The Issue Was Actually Litigated in the Prior Proceeding .........................10
       3. The Determination in the Prior Litigation Was a Critical and Necessary Part
       of the Judgment .................................................................................................11
       4. The Secretary Had a Full and Fair Opportunity to Litigate ........................11
   E. The Secretary’s Other Comments ..................................................................13
       1. The Secretary’s Comments Regarding LCDs .............................................13
       2. There is No Statutory Purpose to the Contrary ...........................................15
       3. The Secretary’s Comments on “Precedential” Decisions and Collateral
       Estoppel Are Misguided....................................................................................16
       4. Collateral Estoppel Would Not Interfere With Discretion..........................18
       5. The Secretary’s “Future Claims,” Presentment,” and “Channeling”
       Comments Misapprehend this Case ..................................................................21
       6. The Secretary’s Comments Regarding Appeal Volumes ...........................23
       7. The Secretary’s Lack of Incentive Argument .............................................25
   F. The Secretary’s Cross-Motion Should Be Denied .........................................27
III.     CONCLUSION ..............................................................................................28




                                                            2


DOCSBHM\2321760\2
            Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 3 of 29




           Mr. Edwin Banks (“Mr. Banks”) files this combined reply on his own motion

for summary judgment and opposition to the Defendant Alex Azar, in his official

capacity as Secretary of Health and Human Services’ (the “Secretary”), cross-

motion for summary judgment.1 The Secretary’s opposition does not even address

the elements of collateral estoppel until page 24 of a 30 page brief. In those six

pages, the Secretary did not rebut Mr. Banks’ showing that the elements of collateral

estoppel are met in this case. Further, the Secretary contends that, by moving for

summary judgment based on collateral estoppel, Mr. Banks has “waived all other

arguments” that go to the actual merits. (Def. Cross-Mot. Summ. J., Doc. 37 at 3, n.

2). There is simply no merit to that claim. Mr. Banks’ motion for summary

judgment should be granted, the Secretary’s cross-motion denied, and this case

remanded to the Secretary with instructions to provide coverage.


      I.      REPLY RE: NARRATIVE SUMMARY OF UNDISPUTED FACTS

           Pursuant to this Court’s Order of April 28, 2020 (See Doc. 23), Mr. Banks’

motion for summary judgment set forth a separately numbered list of undisputed

facts with an evidentiary citation for each one. (Pl. Mot. Summ. J., Doc. 31, pp. 3-

5).




1
 Because the Secretary has cross-moved for summary judgment, Mr. Banks is abiding by this
Court’s page limit requirements applicable to oppositions.
                                                3


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 4 of 29




        The Secretary did not dispute any of the facts set forth in his opposition or set

forth any facts in support of the Secretary’s own motion for summary judgment.

Accordingly, pursuant to this Court’s Order, the facts set forth in Mr. Banks’ motion

are deemed admitted and the Secretary has set forth no facts in support of his own

cross-motion.


                                   II.    DISCUSSION

        Nearly all of the Secretary’s brief addresses issues other than the elements of

collateral estoppel. Accordingly, in the interests of clarity, Mr. Banks will primarily

address the elements of collateral estoppel before turning to the Secretary’s other

arguments.

    A. The “Record”

        The Secretary alludes to “evidence outside of the administrative record” and

argues that such evidence should not be considered. (Def. Cross-Mot. Summ. J.,

Doc. 37, p. 10). Importantly, no such evidence is identified. To the extent the

Secretary refers, e.g., to the briefing below cited by Mr. Banks for the purposes of

establishing that the Secretary had notice of proceedings before ALJ Gulin and that

Mr. Banks was represented in those proceedings, those facts are deemed admitted

because the Secretary did not comply with this Court’s Order regarding disputing




                                            4


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 5 of 29




facts. See Undisputed Fact Nos. 3-5 (“.. MAXIMUS was provided with notice of

the hearing …”) and No. 7 (“Mr. Banks was represented …”).

        In any event, regardless of the admission, the Court may properly consider

these materials as set forth in Mr. Banks’ motion. See Pl. Mot. Summ. J., Doc. 31,

pp. 17-18. The nature of collateral estoppel is that a final decision giving rise to

collateral estoppel can occur after the non-final decision being estopped. Thus, at

least partly because of the manner in which collateral estoppel may arise, judicial

notice of other proceedings/decisions giving rise to collateral estoppel is common.

Indeed, in similar circumstances, the Seventh Circuit took judicial notice of other

proceedings to vacate an agency determination.

        In Opoka v. INS, 94 F.3d 392 (7th Cir. 1996), the Seventh Circuit was “limited

to reviewing the evidence that was before the BIA at the time it made its decision.”

Id. at 394. However, after the BIA proceeding concluded, a relevant decision in

another proceeding occurred. Id. (“After Mr. Opoka’s proceedings were concluded

by the BIA, Mrs. Opoka was granted a suspension of deportation.”). Not only did

the Seventh Circuit take judicial notice of these later proceedings to vacate and

remand the BIA decision, the Seventh Circuit held that it would be “derelict” in its

duty if it did not. Id. at 394-95.

        Pursuant to 42 U.S.C. § 405(g), this Court may base its decision “upon the

pleadings and transcript of the record.” Thus, this Court can properly consider the
                                           5


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 6 of 29




materials cited by Mr. Banks as part of the “pleadings” in this case or simply as facts

that have independent legal significance.

    B. Collateral Estoppel May Be Based on a Later Issued Decision

        As set forth in Mr. Banks' opening papers, where there is parallel/concurrent

litigation, whichever case reaches finality first may have preclusive effect on the

other (even first filed) litigation that is still ongoing. Pl. Mot. Summ. J., Doc. 31 at

7. See also Adkins v. Nestle Purina Petcare Co., 779 F.3d 481, 484 (7th Cir. 2015)

(“The first to reach final decision can affect the other … through rules of claim and

issue preclusion (res judicata and collateral estoppel)[.]”). Thus, the Secretary’s

contention that collateral estoppel cannot apply because the final ALJ Gulin’

decision issued after the non-final ALJ Kelton’ decision is without basis.

    C. The Standard of Review

        The Secretary’s statements regarding the standard of review are incomplete.

(Def. Cross-Mot. Summ. J., Doc. 37, p. 9). As set forth in 42 U.S.C. § 405(g), only

the factual conclusions of the Secretary are subject to the “substantial evidence”

standard. In all other respects, the Secretary’s decision is reviewed using any

standard under the Administrative Procedure Act/federal law. See, e.g., Friedman

v. Sebelius, 686 F.3d 813, 826-27 (D.C. Cir. 2012) (applying arbitrary and capricious

standard). Likewise, as detailed above, and in Mr. Banks’ motion (Pl. Mot. Summ.


                                            6


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 7 of 29




J., Doc. 31, pp. 17-18), this Court may take judicial notice of matters related to

collateral estoppel.

        On pages 11-12 of the Secretary’s Cross-Motion, he alleges: “The court’s

review is limited to the record that was before ALJ Kelton.” (Def. Cross-Mot.

Summ. J., Doc. 37, p. 11). No basis for such claim exists. Under 42 U.S.C. § 405(g),

the Court’s review may be based on the pleadings and “the transcript of the record.”

The “transcript of the record” includes all the proceedings before the Department,

including those before the Departmental Appeals Board (“DAB”). As the Secretary

admits, ALJ Gulin’s decision is part of the record in this case. See Def. Cross-Mot.

Summ. J., Doc. 37, at 12; CAR1267-79. Thus, the Court may properly consider ALJ

Gulin’s decision as part of the “record”, in addition to the Court’s power to take

judicial notice of the decision.

        Citing Cross Terrace Rehab., Inc., LLC v. Secretary of H.H.S., 797 Fed.Appx.

503, 507 (11th Cir. 2020), the Secretary further alleges that the Court should only

consider “the facts known to the agency at the time the decision was made.” Def.

Cross-Mot. Summ. J., Doc. 37, at 11. Clearly, that is a contention without basis.

First, of course, at the time the Council made the decision to let ALJ Kelton’s

decision stand (by failing/refusing to issue its own decision), the Council knew of

the fact of ALJ Gulin’s decision. See CAR1267-79. Second, as advanced by the

Secretary, a final decision in one case could not have preclusive effect on the non-
                                          7


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 8 of 29




decision in another case. That is contrary to, e.g., the Supreme Court’s decisions in

Kline and Elder holding that where parallel/concurrent litigation is present,

whichever case reaches finality first may have preclusive effect on the other. Mot.

at 7. Because of this standard, it is evident that cases will arise where after a non-

final decision is made, a final decision arises that may be controlling. Thus, the

Court’s review is not limited to the facts known to either ALJ Kelton or the Council.

    D. Collateral Estoppel Applies

        As set forth by the Supreme Court in Astoria, there is a presumption that

collateral estoppel applies when an agency is acting in a “judicial capacity” and all

the other elements of collateral estoppel are present. See Astoria Federal Savings

and Loan Assoc. v. Solimino, 501 U.S. 104, 108 (1991) (“[W]here a common-law

principle is well established, as are the rules of preclusion, the court may take it as a

given that Congress has legislated with an expectation that the principle will apply

except when a statutory purpose to the contrary is evident.”) (internal citations and

quotations omitted).

        With regard to the elements of collateral estoppel, the Secretary did not rebut

Mr. Bank’s showing that each of them is present.

    1. The Issue at Stake is Identical to the One Involved in the Prior Proceeding

        As discussed above, in Mr. Banks’ moving papers, Mr. Banks set forth a series

of undisputed facts in compliance with this Court’s Order. Several of those facts
                                           8


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 9 of 29




relate to what issues were the subject of both ALJ Gulin and ALJ Kelton’s decisions.

See Pl. Mot. Summ J., Doc. 31, Undisputed Fact Nos. 10 (“At issue …”), 12, 18, and

20. As set forth, those facts state identical issues in ALJ Gulin and ALJ Kelton’s

decisions. However, the Secretary’s opposition did not comply with the Court’s

Order to dispute any of those facts. Thus, as a matter of procedure, those facts may

be deemed admitted. Because the admitted facts are identical as between ALJ

Gulin’s and ALJ Kelton’s decisions, the element is proven.

        Putting aside the procedural admission, the Secretary has not shown that the

issues at stake were not identical. It is well settled that the test for determining

whether facts/issues are the same between two decisions for collateral estoppel

purposes is “materiality.” That is, facts/issues are the same unless they are materially

different with respect to the conclusions reached (i.e., “changed circumstances”).

See, e.g., Montana v. U.S., 440 U.S. 147, 159 (1979) (“changes in facts essential to

a judgment will render collateral estoppel inapplicable”); Bernstein v. Bankert, 733

F.3d 190, 226 (7th Cir. 2013) (“identical in all material aspects”); Scooper Dooper,

Inc., v. Kraftco Corp., 494 F.2d 840, 846 (3rd Cir. 1974).

        In the present case, the Secretary has not shown that there is a material

difference between TTFT coverage for Mr. Banks between, e.g., February 2018

(when ALJ Gulin found it was covered) and March 2018 (when ALJ Kelton found

it was not covered). There is no evidence that TTFT got any less safe and effective,
                                           9


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 10 of 29




less life-extending, less “medically reasonable and necessary” for Mr. Banks, or less

of a Medicare covered benefit in the passage of one month.

        Of course, both ALJ Gulin and ALJ Kelton could only decide the claims for

coverage before them. Thus, the fact that each decision describes the months that it

relates to says nothing about whether the same issues were at stake. As shown, they

were.

        The Secretary’s reliance on Applied Medical Resources Corp. v. United States

Surgical Corp., 435 F.3d 1356, 1361-62 (Fed. Cir. 2006) is particularly off-base.

Applied is a patent case discussing reasonable royalties. Under Federal Circuit

precedent (absent an established royalty), a reasonable royalty is based on the rate

the parties would have accepted in a hypothetical negotiation taking place just before

the infringement began. Id. at 1361 (“must relate to the time the infringement

occurred”). Thus, the reasonable royalty determined in one case for infringement

beginning on one date cannot collaterally estop either party from arguing for a

different reasonable royalty for separate acts of infringement beginning on a

different date at issue in a later case.

        The identical issues of whether TTFT was medically reasonable and necessary

and a Medicare covered benefit for Mr. Banks was at stake in both cases.

    2. The Issue Was Actually Litigated in the Prior Proceeding


                                           10


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 11 of 29




        The Secretary asserts that the same issue was not actually litigated in the prior

proceeding for the same reason the Secretary asserts identical issues were not at

stake. – i.e., each decision concerns different months of coverage. Def. Cross-Mot.

Summ J., Doc. 37. at 25-26.

        That claim is addressed above and Mr. Banks’ showing that the issues of

“medically reasonable and necessary” and “Medicare covered benefit” were actually

litigated before ALJ Gulin has not been rebutted.

    3. The     Determination     in     the   Prior           Litigation      Was      a
       Critical and Necessary Part of the Judgment

        The Secretary’s opposition does not address this element of collateral estoppel

and Mr. Banks’ showing is unrebutted.

    4. The Secretary Had a Full and Fair Opportunity to Litigate

        As shown in Mr. Banks’ opening papers, where the beneficiary is represented

(as Mr. Banks was), the Secretary has the full panoply of rights of a litigant. Pl. Mot.

Summ. J., Doc. 31, at 23-24. Further, “notice and opportunity” is the foundation of

the “full and fair opportunity to litigate” element. Id. (citing Mullane v. Cant.

Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)). Here, again, because the

Secretary did not contest Mr. Banks’ facts, it admitted both that Mr. Banks was

represented and that the Secretary had notice of the proceedings before ALJ Gulin.



                                           11


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 12 of 29




See Pl. Mot. Summ. J., Doc. 31, Undisputed Fact Nos. 1-7. Accordingly, the

Secretary had a full and fair opportunity to litigate.

        The Secretary’s comments with regard to this issue are a series of strawmen.

Def. Cross-Mot. Summ. J., Doc. 37, at 26-27. First, the Secretary contends that he

has had no opportunity to participate in levels below the ALJ. Pursuant to Astoria

and Utah Construction Co., 384 U.S. 394, 422 (1966), collateral estoppel only

applies when a department/agency is acting in a “judicial capacity.” In proceedings

below the ALJ level (i.e., initial denial, redetermination, and reconsideration), the

Secretary is not acting in a “judicial capacity”, so whether the Secretary has a role

there or not is irrelevant. By contrast, clearly, both the ALJs and the Council are the

Secretary acting in a “judicial capacity” and may form the basis for collateral

estoppel.

        Second, the Secretary’s comments regarding unrepresented parties are

irrelevant. As noted and admitted, Mr. Banks was represented and the Secretary had

the full panoply of rights of any litigant. Pl. Mot. Summ. J., Doc. 31, at 23-24. Thus,

the Secretary had all the rights of any litigant, including appeal. See 42 C.F.R. §§

405.1100-1140. Indeed, regardless of what the Secretary chose to do before the ALJ,

the Secretary could have appealed on so-called “own motion review.” See 42 C.F.R.

§ 405.1110. It is simply untrue to say that the Secretary had an “extremely limited”

opportunity to appeal. Def. Cross-Mot. Summ. J., Doc. 37, at 27.
                                           12


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 13 of 29




        That the Secretary choose not to take advantage of any of these rights does

not preclude the application of collateral estoppel. Indeed, it simply means that

before ALJ Gulin, Mr. Banks was put to his burden of proof, met that burden, the

Secretary did not appeal, and the decision has now become final. Now, the Secretary

seeks to force Mr. Banks to repeat that exercise on the identical issues. That is

precisely the instance in which collateral estoppel applies.

        Mr. Banks’ showing that all the elements of collateral estoppel are present

was not rebutted.

    E. The Secretary’s Other Comments

        As noted above, there is a presumption that collateral estoppel applies when

an agency is acting in a “judicial capacity” and all the other elements of collateral

estoppel are present. Astoria, 501 U.S. at 108. The Secretary did not rebut that

presumption.

        1.      The Secretary’s Comments Regarding LCDs

        On pages 3-8 of the Secretary’s Response/Cross-Motion for Summary

Judgment, the Secretary sets forth various background information. A response to




                                          13


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 14 of 29




most of it is unnecessary and the entire section seems irrelevant to the issue of

collateral estoppel. That said, a few comments are either erroneous or incomplete.2

        It is true that local coverage determinations (LCDs) are supposed to be

developed by considering medical literature, etc. and be reviewed to ensure that they

do not become outdated. Def. Cross-Mot. Summ. J., Doc. 37, at 5-6. However,

unmentioned in the Secretary’s paper is that did not happen in the case of TTFT.

That is, the LCD that became effective on October 1, 2015 did not consider the

suspension of the clinical trial in 2014 on the grounds that withholding TTFT from

the control group would have been unethical. Likewise, the LCD was not reviewed

after its issuance and did not consider the large number of scientific studies showing

the effectiveness of TTFT, additional FDA approval in October 2015, the fact that

TTFT had become the standard of care for GBM no later than 2018, as well as

clinical trials and seminal papers concerning the same.

        Because of this complete failure of process, in May 2019, ALJ Scott Anderson

determined that the 2015 LCD concerning TTFT was not supported by substantial

evidence. See Pl. Mot. Summ. J., Doc. 31, at 16. The Secretary’s claim that this

decision was a result of a “request” from Novocure (Def. Cross-Mot. Summ. J., Doc.




2
  The Secretary’s citation to various sections of the Medicare Program Integrity Manual (MPIM)
is also in error. The sections cited by the Secretary were adopted in 2019 while the LCD relevant
to the present claims was adopted in 2015.
                                                 14


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 15 of 29




37, at 6) to approve payment for newly diagnosed GBM is false. Instead, ALJ

Anderson’s decision was the result of an LCD challenge by a Medicare beneficiary

(i.e., the “Aggrieved Party”) contending that the LCD was not supported by

substantial evidence. Thereafter, the Contractor submitted a revised LCD (that is

also being challenged) that only applies to dates of service after September 1, 2019.

        2.      There is No Statutory Purpose to the Contrary

        The Secretary asserts that collateral estoppel cannot apply when there is a

statutory purpose to the contrary. Def. Cross-Mot. Summ. J, Doc. 37, at 13. The

only statute discussed by the Secretary in this regard refers to Council consideration

of ALJ appeals “de novo.” Id. at 17 (citing 42 U.S.C. § 1395ff(d)(2)(B)). Other than

the de novo review provision, the Secretary merely cites to his own regulations as

demonstrating an alleged contrary purpose. Id. at 13-17. Of course, regulations are

not statutes - so they have no relevance in this regard.

        With respect to de novo review by the Council, that does not indicate a

purpose contrary to collateral estoppel. “De novo” review merely means that the

reviewing court conducts its review “independent, with no deference given to the

trial court’s conclusion.” See, e.g., In re: Deitz, 760 F.3d 1028, 1043 (9th Cir. 2014).

Thus, the reviewing court decides matters in the same stead as the court/tribunal

appealed from without any deference to the conclusions reached by the

court/tribunal being reviewed.
                                          15


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 16 of 29




        Of course, such de novo review does not mean the reviewing court can

proceed without regard to any legal principles/doctrines. Courts routinely apply

collateral estoppel in matters subject to de novo consideration/review. Indeed,

orders granting summary judgment based on collateral estoppel are subject to de

novo appellate review, as is the application of collateral estoppel itself. See, e.g.,

Miccosukee Tribe of Indians v. U.S. Army Corps of Engineers, 619 F.3d 1289, 1296

(11th Cir. 2010) (“We review the district court’s invocation of collateral estoppel de

novo.”); Mike Smith Pontiac, GMC, Inc., v. Mercedes-Benz of North America, Inc.,

32 F.3d 528, 522 (11th Cir. 1994) (“We review de novo a grant of summary judgment

on grounds of collateral estoppel”). The Secretary’s position that collateral estoppel

can never apply wherever there is de novo review is obviously incorrect.

        The Secretary’s citation to Almy v. Sebelius, 679 F.3d 297 (4th Cir. 2012) is

inapposite that case involved only an “arbitrary and capricious” review across

multiple cases (and apparently different plaintiffs) and not collateral estoppel.

        3.    The      Secretary’s      Comments        on            “Precedential”
        Decisions and Collateral Estoppel Are Misguided

        Respectfully, it is difficult to follow the Secretary’s comments regarding

“precedential” decisions and collateral estoppel. Def. Cross-Mot. Summ. J., Doc.

37, at 15-16. Apparently, in the Secretary’s view, decisions that are “precedential”



                                          16


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 17 of 29




and those giving rise to “collateral estoppel” are synonymous. This reflects a

fundamental misunderstanding of the distinct legal concepts at issue.

        A “precedential” decision is binding on all lower courts/decision makers,

regardless of the parties before the lower court/decision maker. See, e.g., Alleghany

General Hospital v. National Labor Relations Board, 608 F.2d 965, 969-70 (3rd Cir.

1979). By contrast, “collateral estoppel” focuses on the issues and parties to an

earlier litigation and binds those parties in a subsequent litigation of the same issues

regardless of the level of review, if any.

        Recognizing the difference between a decision having “precedential effect”

and a decision giving rise to collateral estoppel, prior to the adoption of

FED.R.APP.P. 32.1(a) in 2006, numerous federal appellate courts enacted local rules

that precluded citation to non-precedential decisions except when cited, inter alia,

for purposes of collateral estoppel. See, e.g., 7th Cir. Rule 32.1(b)/(d) (“Every order

bears the legend: ‘Nonprecedential disposition.’”); (“No order of this court issued

before January 1, 2007, may be cited except to support a claim of preclusion (res

judicata or collateral estoppel) or to establish the law of the case from an earlier

appeal in the same proceeding.”).

        Simply put, “precedence” and “collateral estoppel” are distinct legal concepts

and “precedence” has no bearing on this case.


                                             17


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 18 of 29




        4.      Collateral Estoppel Would Not Interfere With Discretion

        On pages 18-22, the Secretary presents a broad argument that his actions are

immune from the opinions of the Supreme Court (Astoria and Utah Construction)

or any legal principles because that would interfere with the Secretary’s “discretion”

to implement the Medicare Act. Indeed, the Secretary offers that he has discretion

to “not be bound by ALJ rulings.” Def. Cross-Mot. Summ. J., Doc. 37, at 18. In

support of this position, the Secretary cites a mishmash of cases, involving disparate

facts and irrelevant issues, and quotes various passages from such cases out of

context.

        Pursuant to Astoria and Utah Construction, collateral estoppel only applies

when a department/agency is acting in a “judicial capacity.” Thus, the Secretary’s

citations to, and quotes from, Devon Energy Corp. v. Kempthorne, 551 F.3d 1030

(D.C. Cir. 2008) and Comcast Corp. v. F.C.C., 526 F.3d 763 (D.C. Cir. 2008), are

not relevant because they involve only non-judicial proceedings/statements by

agencies. See Devon, 551 F.2d at 1040 (Royalty Policy Board statements); Comcast,

526 F.2d at 769 (FCC Media Bureau waivers).

        Along these same lines, the Secretary cites and quotes from multiple cases

concerning the Provider Reimbursement Review Board (PRRB). 3 The PRRB is not


3
  Community Care Foundation v. Thompson, 318 F.3d 219, 227 (D.C. Cir. 2003); Homan & Crimen, Inc.
v. Harris, 626 F.2d 1201, 1205 (5th Cir. 1980) (non-final decision of PRRB, “a five-member panel of
experts”); Abraham Lincoln Memorial Hospital v. Sebelius, 698 F.3d 536, 556 (7th Cir. 2012).
                                                18


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 19 of 29




composed of ALJs.        Instead, the PRRB is a five-member panel of “persons

knowledgeable in the field of healthcare reimbursement” (42 C.F.R. § 405.1817)

charged      with   reviewing   accounting     decisions   of   contractors   regarding

reimbursements to providers. In the words of the Seventh Circuit, the PRRB is

comprised of “minions” within the Department. Homemakers North Shore, Inc. v.

Bowen, 832 F.2d 408, 413 (7th Cir. 1987). Thus, again, the PRRB is not an instance

of the Department acting in a “judicial capacity” and these cases are irrelevant.

        As to the Secretary’s allegation that applying collateral estoppel would

interfere with his discretion to decide matters by promulgating rules or by individual

adjudication (Def. Cross-Mot. Summ. J., Doc. 37, at p. 18), there is nothing to that.

Where the Secretary has elected to proceed by individual adjudication, applying

collateral estoppel would not interfere with that choice. Instead, it would only mean

that collateral estoppel may, or may not, apply as to that particular plaintiff in that

individual adjudication.

        For example, the next time that Mr. Banks submits a claim for coverage of his

TTFT device, that matter will be individually adjudicated. Based on his earlier

favorable decisions, Mr. Banks will assert that (absent changed circumstances) the

Secretary is collaterally estopped from denying that TTFT is a covered Medicare

benefit for him/is “medically reasonable and necessary.” Indeed, absent changed

circumstances, that will be the case in all future claims by Mr. Banks.
                                          19


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 20 of 29




        The Secretary’s citation to Int’l Rehab Sci. Inc. v. Sebelius, 688 F.3d 994,

1001 (9th Cir. 2012) (Def. Cross-Mot. Summ. J., Doc. 37, at p. 21) is inapposite

because that case involved only an “arbitrary and capricious” review across multiple

cases and not collateral estoppel. Likewise, inapposite is the Secretary’s out of

context citation to, and quotation from, Freeman v. U.S. Dep’t of Interior, 37

F.Supp.3d 313, 344-45 (D.D.C. 2014). Id. The court’ comments that the Secretary

references from that decision were in the context of a plaintiff that argued that prior

ALJ decisions to which it was not a party “bound” the Department in a non-mutual,

collateral estoppel sense. Citing Mendoza, the court there properly rejected that

assertion. Freeman, F. Supp. 3d. at 346 (“Under these circumstances, the general

rule amply applies and no non-mutual preclusive effect is warranted for the ALJ

rulings in Aloisi and Story.”). As already shown, such reasoning is inapplicable

where mutuality exists.

        The Secretary’s discussion of Almy is likewise inapposite. Def. Cross-Mot.

Summ. J., Doc. 37, at p. 20. As indicated, Almy concerned only an “arbitrary and

capricious” review across multiple cases (and apparently different plaintiffs) by a

plaintiff seeking coverage for “future claims.” Thus, the comments there were in

the context of those issues and not collateral estoppel.

        Collateral estoppel does not interfere with the Secretary’s discretion to

implement the Medicare Act by individual adjudication.
                                          20


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 21 of 29




        5.   The Secretary’s “Future Claims,” Presentment,”                                     and
        “Channeling” Comments Misapprehend this Case

        The Secretary offers a number of comments regarding “future claims” by Mr.

Banks as well as the requirement to present claim to the Secretary and to channel

them through the claims process. Def. Cross-Mot. Summ. J., Doc. 37, at 22-24.

These comments misapprehend the entire basis of this case and the relief sought.

        As set forth in the Complaint, Mr. Banks seeks only relief for the denied

claims that are at issue in this case and no prospective relief of any kind is sought.

That is, Mr. Banks seeks only a determination regarding the claim that is the subject

of ALJ Kelton’s decision and seeks no relief with respect to any “future claims” Mr.

Banks may have. Whether collateral estoppel will apply to any future claims by Mr.

Banks will depend on the facts and circumstances at the time those claims are made.

Accordingly, the Secretary’s comments in this regard are simply irrelevant.

        Likewise irrelevant are the Secretary’s comments regarding Porzecanski, v.

Azar, 943 F.3d 472 (D.C. Cir. 2019) (Def. Cross-Mot. Summ. J., Doc. 37, at p. 22).

In Porzecanski, the plaintiff sought an injunction mandating coverage of any “future

claims” the plaintiff might submit. Id. at 475 (“prospective equitable relief”). By

contrast, Mr. Banks seeks only retrospective relief. 4


4
  As set forth in the Complaint, a case like this technically seeks “injunctive relief” not “damages”
(i.e., an injunction requiring the Secretary to provide coverage for the claims at issue). See Bowen
v. Massachusetts, 487 U.S. 879, 893-901 (1988).
                                                   21


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 22 of 29




        Further, the Secretary’s reading of the Porzecanski case is erroneous. Opp. at

22-24. In Porzecanski, the plaintiff both appealed the denial of a Medicare claim

and sought declaratory and injunctive relief regarding any “future claims” he might

submit. While reversing the denial of coverage for the claim at issue, the district

court concluded that it could not issue declaratory and injunctive relief as to possible

“future claims.” Only the denial of declaratory and injunctive relief as to “future

claims” was the subject of appeal and the district court’s decision as to the claim

actually denied was not at issue. See Porzecanski, 943 F.3d at 477-78.

        With that background, the Secretary’s contention that Porzecanski said

anything about preclusion with regard to the “claims on appeal” (Def. Cross-Mot.

Summ. J., Doc. 37, at 23) is simply false. Porzecanski said nothing about collateral

estoppel or preclusion with respect to the claim actually appealed to (and reversed

by) the district court and only concerned the request for prospective relief.

        Along these same lines, the Secretary offers comments regarding the possible

impact on future claims of a revised LCD that applies to services provided after

September 1, 2019. Def. Cross-Mot. Summ. J., Doc. 37, at pp. 28-30. These

comments are irrelevant. Whether the revised LCD may impact potential “future

claims” by Mr. Banks is not a matter before this Court. Instead, Mr. Banks only

seeks relief with respect to ALJ Kelton’s decision covering dates of service in

January, March, and April 2018.
                                          22


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 23 of 29




        6.      The Secretary’s Comments Regarding Appeal Volumes

        In various places, the Secretary asserts that it is “impractical”/“inefficient” for

the Secretary to participate in ALJ appeals and that, therefore, it would be unfair to

apply collateral estoppel to the Secretary. Def. Cross-Mot. Summ. J., Doc. 37, at

27. In support of that claim, the Secretary asserts “it is impractical for the Secretary

to litigate hundreds of thousands of appeals annually” (citing a January 17, 2017

Federal Register publication). The Secretary’s factual claims are erroneous and his

argument is unavailing.

        This is not the only litigation Secretary is involved in. One of the other cases

is American Hospital Assoc. v. Sebelius, Case No. 14-cv-851-JEB, (D.D.C.). There,

the Court issued a writ of mandamus ordering the Secretary to reduce the backlog of

cases pending before ALJs according to a schedule and to provide status reports of

the Secretary’s progress to the Court. On March 25, 2020, the Secretary filed his

latest status report in the D.C. case, attached hereto as Exhibit A.

        As shown in the status report, in FY2019, 43,887 appeals were filed at the

ALJ level. See Exhibit A.5 In Plaintiffs’ view, even ~44,000 appeals substantially



5
  As shown in Exhibit A, the number of appeals filed at the ALJ level has fallen dramatically, every year
for the last five years. In 2013 and 2014, the Secretary conducted very aggressive audits of hospital charges
for in-patient care and retroactively denied hundreds of thousands of claims, which were appealed (referred
to in the materials as “RAC” appeals). This spike appears to be the reason that the Secretary choose to offer
data from a period 5-6 years ago rather than data that is readily available to the Secretary showing appeals
filed through the end of March 2020.
                                                     23


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 24 of 29




overstates the relevant figure because it includes appeals of all kinds, the vast

majority of which are hospital/provider appeals.

        This is a “beneficiary appeal”, i.e., an appeal by Mr. Banks as opposed to an

appeal by a hospital/provider that is likely have much more substantial resources

than Mr. Banks and for whom delay is less of a burden. The Secretary has published

data for FY2019 indicating that 5,148 beneficiary appeals were filed at the ALJ

level.6 Indeed, even that figure is overstated because it includes appeals in Social

Security cases.

        Even a figure limited to Medicare beneficiary appeals would likely overstate

the true number. Though the Secretary has published no data, it is believed that the

vast majority of Medicare beneficiary appeals are by unrepresented beneficiaries

(i.e., with no lawyer present). 7 In such appeals, the Secretary may not participate as

a party. Thus, as detailed above, it is simply incorrect to say that the Secretary

litigates or would have to litigate “hundreds of thousands of appeals annually” under

any standard.

        Even assuming that every one of the ~5,000 beneficiary appeals was by a

represented party, that would not demonstrate that the application of collateral

6
   https://www.hhs.gov/about/agencies/omha/about/current-workload/beneficiary-appeals-data/index.html
(visited April 24, 2020).
7
  Whether collateral estoppel can or should apply in those cases is a matter for
another day.
                                                 24


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 25 of 29




estoppel was unfair. Where the beneficiaries have retained counsel to litigate their

claims, not applying collateral estoppel would be unfair and would merely result in

all the evils collateral estoppel exists to avoid (expense and burden on the courts and

parties, inconsistent results).

        To the extent that the Secretary alleges that it would be inefficient for the

Secretary to litigate these cases, there is no support for that claim. Indeed, not

applying collateral estoppel would be inefficient. For example, here, Mr. Banks

retained counsel and fully litigated the issue of TTFT coverage. Thereafter, an ALJ

held a hearing and issued a written decision on the matter. If collateral estoppel is

applied, that should largely be the end of the matter going forward (i.e., as long as

there are not changed circumstances). By contrast, the Secretary proposes an

indefinite investment of resources (by both Mr. Banks and the Secretary himself

through the ALJ) to litigate the identical issues. Avoiding that is the very purpose

of collateral estoppel.

        7.      The Secretary’s Lack of Incentive Argument

        The Secretary nearly closes his discussion of collateral estoppel attempting to

invoke the “lack of incentive to litigate” exception to collateral estoppel. Def. Cross-

Mot. Summ. J., Doc. 37, at pp. 27-28. As explained by the Supreme Court in B & B

Hardware, Inc. v. Hargis Indust., Inc., 575 U.S. 138 (2015), collateral estoppel may

be “inapt if the amount in controversy in the first action was so small in relation to
                                           25


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 26 of 29




the amount in controversy in the second that preclusion would be plainly unfair.”

Id. at 159. Likewise, in Parklane, the Supreme Court indicated that if the amount in

the first action is so small, a party may have little incentive to litigate “particularly

if future suits are not foreseeable.” Parklane, 439 U.S. at 330.

        While discussing the exception, the Secretary never makes any effort to

demonstrate how it applies here. First, there is no material disparity between the

amounts at stake in both the decision forming the basis for collateral estoppel and

the decision being appealed. Indeed, the stakes are identical in that all of the

decisions concern particular months of coverage. Thus, the Secretary had the same

incentive to litigate before ALJ Gulin as he did before ALJ Kelton. Second, given

that the TTFT device is rented on a monthly basis and that claims will be submitted

as long as Mr. Banks is alive, clearly, future claims/suits were foreseeable.

        To the extent that the Secretary’s point is that he just did not care about the

earlier case because he did not consider it significant, that demonstrates that the

application of collateral estoppel is fair. Because they concern identical issues, each

claim by Mr. Banks is just as important as the others. If the Secretary did not care

about the earlier case, then there is no reason not to apply collateral estoppel to the

present case because the Secretary still does not care.

        The Secretary had every incentive to litigate and the application of collateral

estoppel would not be unfair. Mr. Bank’s motion should be granted.
                                           26


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 27 of 29




    F. The Secretary’s Cross-Motion Should Be Denied

         Respectfully, it is unclear what “cross-motion” the Secretary alleges. To the

extent that the “cross-motion” is simply a request that Mr. Banks’ motion should be

denied, that is without basis as detailed above.

         To the extent that the “cross-motion” is a motion for summary judgment of

every other issue in this case (on the alleged grounds of waiver), there is no merit to

that proposition and it should be denied. Moreover, respectfully, that reflects a

serious misunderstanding of the procedural posture of this case.

         As detailed in the Complaint, Mr. Banks has a number of causes of action

alleging that the Secretary’s denial of his claim fails to comply with the law under

various sections of the APA. Simply as an example, Mr. Banks alleges that the

decision should be reversed because it is “arbitrary and capricious.” In support of

those causes of action, Mr. Banks asserts that the Secretary is collaterally estopped

from denying coverage. However, should the Court decide against Mr. Banks on

this ground, it would merely mean that the Secretary was not estopped. Mr. Banks’

causes of action would remain to be resolved with each side bearing its burdens of

proof.

         Both parties have merely moved for summary judgment as to whether

collateral estoppel applies without addressing the substantive merits of the

underlying claims. In Mr. Banks’ case, the very purpose of asserting collateral
                                           27


DOCSBHM\2321760\2
           Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 28 of 29




estoppel is so that he does not have to bear the burden of relitigating the issues,

avoiding waste of judicial resources, and avoiding inconsistent results. If Mr.

Banks’ motion for summary judgment is denied, the merits of the underlying claim

will remain to be addressed.


                                          III.    CONCLUSION

          The triple purposes of collateral estoppel would be served by its application

in this case. First, Mr. Banks has already been the subject of multiple ALJ decisions

and has had to bear the costs, delays, and uncertainties of that repeated litigation.

Second, if collateral estoppel is not applied, Mr. Banks alone could be the source of

as many as four (4) cases on this Court’s docket each year. 8 Third, the application

of collateral estoppel would prevent inconsistent results, as demonstrated in this case

(e.g., February 2018 is covered, March and April 2018 are not covered, May 2018-

Janaury 2019 is covered).

          For the reasons set forth above, Mr. Banks’ motion should be granted. The

Court should hold that the Secretary is collaterally estopped from denying that TTFT

is medically reasonable and necessary and a Medicare covered benefit for Mr.

Banks, reverse the decision of ALJ Kelton, and remand this case with instruction to




8
    Because claims for coverage are typically submitted every three months.
                                                     28


DOCSBHM\2321760\2
         Case 5:20-cv-00565-LCB Document 39 Filed 06/25/20 Page 29 of 29




order coverage of the claims at issue. The Secretary’s cross-motion should be

denied.


                                              /s/Robert R. Baugh
                                              Robert R. Baugh
                                              Meghan S. Cole
                                              Attorneys for Plaintiff

OF COUNSEL:
SIROTE & PERMUTT, PC
2311 Highland Avenue South
Post Office Box 55727
Birmingham, AL 35255-5727
Tel: 205-930-5307
Fax: 205-212-3860
rbaugh@sirote.com
mcole@sirote.com

-AND-

PARRISH LAW OFFICES
James C. Pistorino
788 Washington Road
Pittsburgh, PA 15228
Telephone: (412) 561-6250
james@dparrishlaw.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020 I filed the foregoing with the Clerk of
Court via the CM/ECF electronic filing system which will send electronic notice of
the foregoing pleading to all counsel of record.


                                                    /s/ Robert R. Baugh
                                                    OF COUNSEL

                                         29


DOCSBHM\2321760\2
